Case: 20-1548    Document: 43     Page: 1   Filed: 05/13/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                NOAA MARYLAND, LLC,

                         Appellant

                             v.

  ADMINISTRATOR OF THE GENERAL SERVICES
             ADMINISTRATION,
                   Appellee
            ______________________

                        2020-1548
                  ______________________

    Appeal from the Civilian Board of Contract Appeals in
 Nos. 5269, 5659, Administrative Judge Catherine B. Hyatt,
 Administrative Judge Harold C. Kullberg, Administrative
 Judge Beverly M. Russell.
                  ______________________

                  Decided: May 13, 2021
                  ______________________

     DIANA PARKS CURRAN, Curran Legal Services Group,
 Inc., Marietta, GA, argued for appellant. Also represented
 by HADEEL MASSEOUD, Atlanta, GA.

     JOHN MCADAMS, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for appellee. Also represented by JEFFREY
 B. CLARK, MARTIN F. HOCKEY, JR., ROBERT EDWARD
 KIRSCHMAN, JR.
Case: 20-1548     Document: 43     Page: 2    Filed: 05/13/2021




 2                                 NOAA MARYLAND, LLC    v. GSA



                   ______________________

     Before MOORE, TARANTO, and CHEN, Circuit Judges.
 TARANTO, Circuit Judge.
     The Civilian Board of Contract Appeals held that two
 taxes imposed on the lessor of a building (NOAA Maryland,
 LLC) do not come within a lease provision that requires the
 General Services Administration (GSA), as lessee, to reim-
 burse NOAA Maryland for “real estate taxes” NOAA Mar-
 yland must pay above a lease-set base amount. The Board
 interpreted the provision to exclude all “future” taxes, i.e.,
 taxes enacted after the date of the lease or its extension,
 even if those taxes meet the three expressly stated criteria
 for being a real estate tax. We reject the Board’s interpre-
 tation, and because GSA has not preserved any argument
 that the two taxes at issue fail to meet those criteria, we
 reverse.
                               I
                               A
                               1
     On September 2, 2005, GSA entered into a Lease for
 Real Property with Maryland Enterprise, LLC (NOAA
 Maryland’s predecessor-in-interest) to lease a building in
 Prince George’s County, Maryland from Maryland Enter-
 prise for a term of 13 years. J.A. 22–25 (Lease). Under the
 Lease, GSA pays a specified annual rent, with payments
 made in monthly installments. J.A. 22. The rent includes
 an agreed-on amount for “[b]ase year taxes,” i.e., “an
 amount negotiated by the parties that reflects an agreed
 upon base for a fully assessed value of the property.” J.A.
 45 (§ 3.3(B)); see J.A. 117 (making clear that when a new
 tax base was negotiated, the annual rent, paid in monthly
 installments, rose by that amount). The Lease states that
 the original negotiated tax base was $711,900.00. J.A. 23
 (§ 6(F)); see also J.A. 117.
Case: 20-1548     Document: 43     Page: 3    Filed: 05/13/2021




 NOAA MARYLAND, LLC   v. GSA                                  3



     The Lease provides, as relevant here, that in addition
 to the annual rent, GSA must compensate the lessor,
 through a “single annual lump sum payment,” for “any in-
 crease in real estate taxes during the lease term over the
 amount established as the base year taxes.” J.A. 45
 (§ 3.3(E)). The Lease defines “real estate taxes”:
     Real estate taxes, as referred to in this paragraph,
     are only those taxes, which are assessed against
     the building and/or the land upon which the build-
     ing is located, without regard to benefit to the prop-
     erty, for the purpose of funding general
     Government services. Real estate taxes shall not
     include, without limitation, general and/or special
     assessments, business improvement district as-
     sessments, or any other present or future taxes or
     governmental charges that are imposed upon the
     Lessor or assessed against the building and/or the
     land upon which the building is located.
 J.A. 45 (§ 3.3(A)). The Lease declares that GSA “shall pay
 its share of tax increases or shall receive its share of any
 tax decrease based on the ratio of the rentable square feet
 occupied by the Government to the total rentable square
 feet in the building or complex (percentage of occupancy).”
 J.A. 45 (§ 3.3(F)). For the “purpose of calculating future
 Tax Adjustments,” the Lease identifies GSA as occupying
 100% of the rentable area, which it says is 268,782 square
 feet. J.A. 23 (§ 6(F)).
      In December, 2011, the original lessor assigned the
 Lease to NOAA Maryland, and on April 6, 2012, GSA and
 NOAA Maryland executed a Supplemental Lease Agree-
 ment. The agreement extended the term to April 5, 2025,
 slightly altered the annual rent, but, as relevant here, left
 “[a]ll other terms and conditions of the Lease . . . in force
 and in effect.” J.A. 116. On January 15, 2014, the parties
 executed another supplemental agreement, effective April
 6, 2013—Supplemental Lease Agreement No. 10 (SLA No.
Case: 20-1548     Document: 43     Page: 4    Filed: 05/13/2021




 4                                 NOAA MARYLAND, LLC    v. GSA



 10), which set a new (“revised”) tax base of $1,387,574.20,
 an increase of $675,674.20 from “the original tax base of
 $711,900.00.” J.A. 117. The increase in the tax base, plus
 an increase in an “Operating Cost Base,” increased the an-
 nual rent. J.A. 117. “All other terms and conditions of the
 Lease,” SLA No. 10 says, “shall remain in full force and ef-
 fect.” J.A. 117. The above-quoted provision on “real estate
 taxes” therefore still governs.
                               2
     In 2016, NOAA Maryland asked GSA to reimburse it,
 under the Lease provision for reimbursing real estate taxes
 over the base amount, for four taxes it paid. The four are:
 (1) the Stormwater/Chesapeake Bay Water Quality tax
 (stormwater tax); (2) the Washington Suburban Transit
 Commission tax (transportation tax); (3) the Clean Water
 Act Fee (clean water tax); and (4) a Supplemental Educa-
 tion Tax (education tax). See J.A. 118–30, 162–67. All four
 appear as line items in the list of “taxes and fees” on the
 “consolidated tax bill for tax year” July 1, 2016, to June 30,
 2017. J.A. 120; see also J.A. 119 (printout from county of
 “real property tax information” for fiscal year 2017). Of
 those four taxes, two—the clean water tax and education
 tax—remain in dispute on this appeal.
      The clean water tax took effect in 2013. See J.A. 165.
 It is collected annually “from owners of property located
 within [Prince George’s] County,” Prince George’s County
 Code § 10-302(a)(1), although property owners in the City
 of Bowie are exempt because the city has its own “approved
 stormwater management design,” id. § 32-174(4). All pro-
 ceeds from the tax are deposited into the Local Watershed
 Protection and Restoration Fund, see id. § 10-302(b), which
 is a fund used for multiple purposes related to stormwater
 management and wetland restoration, including capital
 improvements, public education and outreach, and opera-
 tion and management of stormwater systems, id. § 10-
 303(a). The clean water tax is “collected in the same
Case: 20-1548     Document: 43      Page: 5    Filed: 05/13/2021




 NOAA MARYLAND, LLC   v. GSA                                  5



 manner as County real property taxes and [has] the same
 priority, rights, and bear[s] the same interest and penal-
 ties, and [is] enforced in the same manner as County real
 property taxes.” Id. § 10-302(a)(6).
     The education tax took effect in 2015. See J.A. 127,
 165. It effected a “$0.15 increase in the county real prop-
 erty tax rate, from $0.96 to $1.11 per $100 of assessed
 value,” with the increased revenue to be used for “the
 Prince George’s County Public School System.” S.B. 939,
 2015 Leg., Reg. Sess. (Md. 2015).
                               B
                               1
     On January 25, 2016, NOAA Maryland submitted to
 GSA a claim for reimbursement for the four taxes listed
 above, asking for a final decision by a GSA contracting of-
 ficer. On April 5, 2016, NOAA Maryland, deeming its claim
 denied (for lack of a timely final decision from the contract-
 ing officer), filed a notice of appeal to the Civilian Board of
 Contract Appeals (Board). On May 3, 2016, the Board di-
 rected GSA to issue a final decision on NOAA Maryland’s
 claim, and GSA’s contracting officer did so on May 31, 2016.
      In her final decision, the contracting officer denied
 NOAA Maryland reimbursement for all four taxes, finding
 that none of them comes within the definition of “real es-
 tate taxes” set forth in the Lease. J.A. 163. She defined
 “[r]eal estate taxes” as those taxes that are: (1) “assessed
 against the building and/or the land upon which the build-
 ing is located”; (2) “without regard to benefit to the prop-
 erty”; (3) “for the purpose of funding general Government
 services”; and (4) not a “future tax or governmental charge,
 special assessment, or [business improvement district] as-
 sessment.” J.A. 163. Of central importance to the present
 appeal, the last component of the contracting officer’s defi-
 nition categorically excludes all “future” taxes from cover-
 age by the “real estate taxes” provision of the Lease, even
Case: 20-1548     Document: 43     Page: 6    Filed: 05/13/2021




 6                                 NOAA MARYLAND, LLC    v. GSA



 if they meet the three stated criteria in the first sentence
 of the provision (the first three items in the contracting of-
 ficer’s definition).
      With respect to the clean water tax, the contracting of-
 ficer found that the amounts collected are “dedicated to
 [the] narrow purpose” of “addressing and mitigating the
 impact of stormwater runoff and improving water quality”
 and that the tax is “assessed at a flat rate” rather than on
 an ad valorem basis. J.A. 165. Moreover, the contracting
 officer reasoned, because the clean water tax became effec-
 tive after the parties had renegotiated the tax base in 2013,
 it constitutes a “future” charge that cannot be a real estate
 tax under the Lease. J.A. 165. The contracting officer then
 found that the education tax likewise does not qualify as a
 “real estate tax” because the tax “came into effect well after
 the Lease was effective.” J.A. 165–66. She also found that
 the tax does not qualify for an additional reason: “[T]he
 charges are not deposited into the general county revenue
 for funding general services,” but instead “go[] directly to
 the county’s school system.” J.A. 166.
      On October 27, 2016, NOAA Maryland submitted an
 updated claim for tax reimbursement, in the amount of
 $353,060.59. J.A. 185. When the prescribed period for a
 contracting-officer decision ended without a decision,
 NOAA Maryland deemed the new claim to have been de-
 nied. NOAA also filed a new notice of appeal to the Board,
 which the Board consolidated with NOAA Maryland’s ear-
 lier notice of appeal.
                               2
      Before the Board, NOAA Maryland argued that the
 Lease requires GSA to reimburse it for amounts paid for all
 real estate taxes above the agreed-on base-year amount,
 i.e., for all taxes that are “assessed against the building
 and/or the land upon which the building is located, without
 regard to benefit to the property, [and] for the purpose of
 funding general Government services.” CBCA Nos. 5269,
Case: 20-1548     Document: 43      Page: 7    Filed: 05/13/2021




 NOAA MARYLAND, LLC   v. GSA                                  7



 5659, Dkt. 67, at 2, 4 (May 31, 2019) (NOAA Post-Hearing
 Br.) (internal quotation marks omitted). It contended that
 the Lease did not exclude all “future” taxes from GSA’s
 real-estate-tax liability. Id. at 7–8. And it argued that all
 four taxes meet the definition of “real estate taxes” rather
 than being “special assessment[s]”; specifically, all four
 taxes fund general government services, are assessed
 against properties in Prince George’s County, and are as-
 sessed without regard to benefit to specific properties. See
 id. at 14, 16.
     GSA advanced two bases for its contention that all four
 disputed taxes are not real estate taxes under the Lease: it
 asserted that all four are both “‘special assessments’ and,
 using the date of the Lease as a ‘start point[,]’ . . . ‘future
 tax[es].’” CBCA Nos. 5269, 5659, Dkt. 50, at 2 (July 13,
 2018) (GSA Pre-Hearing Statement). As to the first basis,
 GSA argued that none of the four taxes meet the Lease’s
 definition of “real estate taxes” because the proceeds that
 the county collects from them “must be applied to specific,
 albeit governmental, services,” rather than being deposited
 into Prince George’s County’s general fund, “unlike other
 taxes/fees/assessments.” CBCA Nos. 5269, 5659, Dkt. 68,
 at 1–2 (May 31, 2019) (GSA Post-Hearing Statement). As
 to the second basis, GSA argued that the Lease “carves out
 any ‘future’ taxes from the tax adjustment clause.” GSA
 Pre-Hearing Statement at 10.
      The Board issued a decision on October 31, 2019, ruling
 partly for and partly against NOAA Maryland. J.A. 1–9;
 see also NOAA Maryland, LLC v. Gen. Servs. Admin.,
 CBCA 5269, 19-1 BCA ¶ 37458 (Oct. 31, 2019). The Board
 first quoted the Lease provision, namely, § 3.3(A), and de-
 scribed the four taxes at issue. J.A. 2–4. The Board then
 discussed a variety of factors that courts have used to iden-
 tify a “real estate tax,” including whether the tax is an ad
 valorem real estate tax assessed in the same manner as
 other real estate taxes in the jurisdiction, whether the tax
 is a fixed amount, whether the tax is to be assessed every
Case: 20-1548     Document: 43      Page: 8     Filed: 05/13/2021




 8                                  NOAA MARYLAND, LLC    v. GSA



 year for an “‘indefinite duration,’” whether the tax’s pro-
 ceeds benefit the “‘general public’” rather than specific
 property owners, and whether the tax is “‘used to augment
 the level of traditional governmental services.’” J.A. 5
 (quoting City Crescent Ltd. P’ship v. United States, 71 Fed.
 Cl. 797, 804 (2006)). 1
     The Board went on to address the parties’ arguments,
 dividing its discussion into two sections, one addressing the
 transportation and stormwater taxes, the other addressing
 the clean water and education taxes. In the first of those
 sections, the Board rejected GSA’s argument, which GSA
 had made as to all four taxes, that § 3.3(A) “limits real es-
 tate taxes to those going into the county’s general fund.”
 J.A. 6. The Lease, the Board found, “does not contain this
 limitation but instead states that real estate taxes are
 those used for ‘general Government services.’” J.A. 6. The
 Board then discussed the distinction between “real estate
 taxes” and “special assessments”—terms that appear, re-
 spectively, in the first and second sentences of the Lease
 provision at issue—and quoted the Supreme Court’s expla-
 nation in Illinois Central Railroad Co. v. City of Decatur,
 147 U.S. 190 (1893), that general taxes provide “‘no return
 of special benefit’” to any specific property but, rather, “‘se-
 cure[] to the citizen that general benefit which results from
 protection to his person and property,’” whereas special as-
 sessments “‘proceed upon the theory that, when a local im-
 provement enhances the value of neighboring property,
 that property should pay for the improvement.’” J.A. 6
 (quoting Illinois Central, 147 U.S. at 197–98).
     The Board applied the distinction and found the trans-
 portation and stormwater taxes to be “real estate taxes”


     1    In City Crescent, unlike in the present case, the
 lease left “real estate taxes” undefined, necessitating an in-
 quiry into whether a charge constituted a real estate tax or
 a special assessment. See City Crescent, 71 Fed. Cl. at 799.
Case: 20-1548    Document: 43      Page: 9    Filed: 05/13/2021




 NOAA MARYLAND, LLC   v. GSA                                 9



 under the Lease provision. It noted that GSA “d[id] not
 dispute that public transportation and stormwater man-
 agement are within the scope of general government ser-
 vices provided by the county,” once GSA’s argument about
 deposit in a general fund was put aside. J.A. 6. Both taxes,
 the Board found, are designated “property” taxes, are “as-
 sessed every year, and imposed for an indefinite duration,”
 are imposed on an ad valorem basis, and are included on
 Prince George’s County real estate tax bill. J.A. 5–6. The
 Board added that the stormwater and transportation taxes
 “predate the [L]ease” and thus neither tax constitutes a
 “‘future tax[,]’ which is excluded from those taxes for which
 GSA is obligated to pay.” J.A. 6. For those reasons, the
 Board ruled that GSA must include the stormwater and
 transportation taxes in the calculation of the amounts (to
 be paid by GSA) by which “real estate taxes” increased over
 the base year amount. J.A. 7; see also J.A. 45 (§ 3.3(E)).
     The Board then ruled against NOAA Maryland on the
 clean water and education taxes, solely on the ground that
 they were “future” taxes. It explained:
     The Board finds that the clean water tax, imposed
     in 2013, and the education tax, imposed in 2015,
     fall within the category of a ‘future tax’ under the
     [L]ease. While ‘future tax’ is not defined within the
     [L]ease, this Board finds that the plain language of
     the [L]ease supports the understanding that it
     means a tax not contemplated at the time the par-
     ties entered into the lease.
 J.A. 7. The Board rested its conclusion on only that ground,
 having already rejected GSA’s sole other argument for why
 these (and the other two) taxes fail to meet the Lease pro-
 vision’s criteria for being a real estate tax. The Board con-
 strued the second sentence of the provision—real estate
 taxes shall not include, without limitation, “‘general and/or
 special assessments, business improvement district assess-
 ments, or any other present or future taxes or
Case: 20-1548    Document: 43       Page: 10    Filed: 05/13/2021




 10                                 NOAA MARYLAND, LLC   v. GSA



 governmental charges’ . . . assessed against the property or
 the land it sits on”—to mean that “at the time that the
 [L]ease was effectuated, no other taxes currently existing
 or assessed, other than real estate taxes, would be paid by
 GSA under the [L]ease; nor would any future taxes created
 and imposed after effectuation of the lease.” J.A. 8. Be-
 cause the clean water and education taxes were imposed
 after the Lease was effective and after the tax base was
 adjusted, the Board ruled, they were “future taxes” and
 GSA did not have to reimburse NOAA Maryland for them.
 J.A. 8.
     NOAA Maryland timely appealed. We have jurisdic-
 tion under 28 U.S.C. § 1295(a)(10).
                               II
     The Board’s decision “on a question of law is not final
 or conclusive.” 41 U.S.C. § 7107(b)(1). Contract interpre-
 tation is one such question of law, and while we carefully
 consider the Board’s decision, we review de novo the ruling
 on contract interpretation where, as here, there are no fac-
 tual disputes that affect the interpretation. DG21, LLC v.
 Mabus, 819 F.3d 1358, 1361 (Fed. Cir. 2016); Rockies Ex-
 press Pipeline LLC v. Salazar, 730 F.3d 1330, 1335–36
 (Fed. Cir. 2013).
     The question presented on appeal is whether the sec-
 ond sentence of § 3.3(A) of the Lease excludes a tax from
 being a “real estate tax,” even if the tax meets the three
 criteria stated in the first sentence, whenever the tax is a
 “future” tax, i.e., was first imposed after the parties entered
 into the Lease (or its extension). The Board held that the
 second sentence has just that effect of derogating from the
 coverage that is defined by the first sentence. We reject
 that interpretation, concluding that the second sentence is
 properly understood as consistent with the first sentence
 and not excluding all “future” taxes. The Lease, in short,
 requires GSA to reimburse NOAA Maryland for all taxes
 (in excess of the agreed-on base amount) that meet the
Case: 20-1548    Document: 43      Page: 11    Filed: 05/13/2021




 NOAA MARYLAND, LLC   v. GSA                                11



 three-part definition of a real estate tax, whenever im-
 posed.
     GSA presents no argument that even if the Lease re-
 quires it to pay future real estate taxes, the clean water
 and education taxes are not real estate taxes under the
 three-part definition in § 3.3(A). Accordingly, there is no
 issue for us to remand to the Board.
                               A
     “Contract interpretation begins with the language of
 the written agreement.” NVT Techs., Inc. v. United States,
 370 F.3d 1153, 1159 (Fed. Cir. 2004). “‘In contract inter-
 pretation, the plain and unambiguous meaning of a written
 agreement controls.’” Hercules Inc. v. United States, 292
 F.3d 1378, 1380–81 (Fed. Cir. 2002) (quoting Craft Mach.
 Works, Inc. v. United States, 926 F.2d 1110, 1113 (Fed. Cir.
 1991)). We must interpret a contract “‘in a manner that
 gives meaning to all of its provisions and makes sense,’”
 Langkamp v. United States, 943 F.3d 1346, 1353 (Fed. Cir.
 2019) (quoting McAbee Constr., Inc. v. United States, 97
 F.3d 1431, 1435 (Fed. Cir. 1996)), and we seek to “‘avoid[]
 conflict or surplusage of [the contract’s] provisions,’”
 United Int’l Investigative Servs. v. United States, 109 F.3d
 734, 737 (Fed. Cir. 1997) (quoting Granite Constr. Co. v.
 United States, 962 F.2d 998, 1003 (Fed. Cir. 1992)). See
 also NVT Techs., 370 F.3d at 1159 (explaining that inter-
 pretations should “harmonize and give reasonable mean-
 ing” to all parts of the contract, rather than “leave[] a
 portion of the contract useless, inexplicable, void, or super-
 fluous”). Contract provisions should not “be construed as
 being in conflict with [one] another unless no other reason-
 able interpretation is possible.” Hol-Gar Mfg. Corp. v.
 United States, 351 F.2d 972, 979 (Ct. Cl. 1965).
     Here, the first sentence in § 3.3(A) of the Lease gives
 an express definition of “real estate taxes.” It states: “Real
 estate taxes, as referred to this paragraph, are only those
 taxes, which are [1] assessed against the building and/or
Case: 20-1548    Document: 43      Page: 12    Filed: 05/13/2021




 12                                NOAA MARYLAND, LLC    v. GSA



 land upon which the building is located, [2] without regard
 to benefit to the property, [3] for the purpose of funding
 general Government services.” J.A. 45 (§ 3.3(A)). Notably,
 that sentence contains no temporal limitation. It does not
 restrict “real estate taxes” to present taxes that satisfy the
 three conditions or identify existing real estate taxes by ci-
 tation; it sets forth a definition that covers any tax that
 meets all three generically stated criteria, without regard
 to when the tax comes into existence. Nor does it refer to
 the second sentence at all, much less signal that its defini-
 tion is subject to or limited by that sentence. Cf. Antonin
 Scalia & Bryan A. Garner, Reading Law: The Interpreta-
 tion of Legal Texts § 13, at 126 (2012) (discussing subordi-
 nating language like “subject to”).
      The second sentence in § 3.3(A) of the Lease says: “Real
 estate taxes shall not include, without limitation, [a] gen-
 eral and/or special assessments, [b] business improvement
 district assessments, or [c] any other present or future
 taxes or governmental charges that are imposed upon the
 Lessor or assessed against the building and/or the land
 upon which the building is located.” J.A. 45 (§ 3.3(A)). Sig-
 nificantly, the second sentence contains no “notwithstand-
 ing the foregoing,” “provided, however, that,” or similar
 language indicating that it is making an exception to, op-
 erating in even partial derogation of, or narrowing the cov-
 erage expressly specified in the immediately preceding
 sentence. Cf. Merit Mgmt. Grp., LP v. FTI Consulting, Inc.,
 138 S. Ct. 883, 893 (2018) (“The very first clause [of 11
 U.S.C. § 546(e)]—‘Notwithstanding sections 544, 545, 547,
 548(a)(1)(B), and 548(b) of this title’—. . . indicates that
 § 546(e) operates as an exception to the avoiding powers
 afforded to the trustee under the substantive avoidance
 provisions.”); see also Scalia & Garner, Reading Law § 13,
 at 126 (discussing superordinating language, stating: “A
 dependent phrase that begins with notwithstanding indi-
 cates that the main clause that it introduces or follows der-
 ogates from the provision to which it refers.”); Smith v.
Case: 20-1548    Document: 43     Page: 13    Filed: 05/13/2021




 NOAA MARYLAND, LLC   v. GSA                               13



 Davis Surgical Ctr., LLC, 472 F. Supp. 2d 1316, 1318 (D.
 Utah 2006) (stating that the “natural” meaning of a con-
 tract was to treat the words “provided, however, that” as
 creating “a cap” on the purchase price, which was set at
 “fair market value”); In re Williams, 29 F. Cas. 1320, 1320
 (C.C.D. Mass. 1842) (No. 17,701) (Story, J.) (treating “pro-
 vided, however, that” as creating an “exception” from an
 otherwise-applicable general provision).
     GSA reads the second sentence as derogating from, i.e.,
 as creating an exception to, the stated coverage of the first
 sentence. In GSA’s view, the second sentence excludes any
 “future” tax from coverage as a real estate tax even if meets
 the first sentence’s definition of “real estate taxes.” But
 there is no language in the second sentence indicating such
 a withdrawal of just-stated coverage; nor is there language
 in the first sentence making it subject to an overriding cov-
 erage limit in the second sentence. In the absence of such
 language, the principle of construction that disfavors read-
 ing provisions as inconsistent with one another counsels
 against adopting GSA’s reading. See Hol-Gar, 351 F.2d at
 979–80; see also SUFI Network Servs., Inc. v. United
 States, 755 F.3d 1305, 1322 (Fed. Cir. 2014) (rejecting the
 Board’s interpretation of a contract that caused sections of
 the contract to be “in substantial tension” with one an-
 other); LAI Servs., Inc. v. Gates, 573 F.3d 1306, 1314–15
 (Fed. Cir. 2009) (refusing to find ambiguity in a contract
 where “nothing in the plain language” of the contract im-
 posed a “limitation” on an otherwise general provision).
     The language of the second sentence does not, by its
 own words, contradict the full scope of the first sentence.
 In fact, the two sentences in the Lease fit together harmo-
 niously in a familiar way. The first sentence states a defi-
 nition of “real estate taxes.” The second sentence then
 reinforces the three-part definition by clarifying, in a way
 consistent with the first sentence, what is not sufficient to
 meet that definition. This understanding of the two sen-
 tences “renders them compatible, not contradictory,” and is
Case: 20-1548    Document: 43      Page: 14    Filed: 05/13/2021




 14                                NOAA MARYLAND, LLC    v. GSA



 favored for that reason. See Scalia & Garner, Reading Law
 § 27, at 180, 182 (“[T]here can be no justification for need-
 lessly rendering provisions in conflict if they can be inter-
 preted harmoniously. . . . The harmonious-reading canon
 is just as applicable to contracts as it is to statutes.”).
      Clause [a] refers to “general and/or special assess-
 ments.” 2 GSA has not broken out the “general” aspect in
 the phrase for discussion; it has not identified a separate
 meaning for “general . . . assessment” or suggested how it
 withdraws any coverage established by the first sentence.
 See GSA Response Br. at 14 (referring in passing to the en-
 tire phrase, as a unit, as one of the “specific varieties of
 taxes” excluded from coverage, without further elabora-
 tion). The “special assessments” portion of clause [a] refers
 to impositions that fail to satisfy at least either condition
 [2] (“without regard to benefit to the property”) or condition
 [3] (“for the purpose of funding general Government ser-
 vices”) of the first sentence, as the Board made clear and
 the parties accept. See J.A. 6 (discussing Illinois Central);
 see also GSA Response Br. at 13 n.4 (similar). As far as the
 parties here have indicated, the “business improvement
 district assessments” of clause [b] are a species of “special
 assessments” and for that reason flunk some of the three
 first-sentence requirements. 3 Finally, clause [c]—“any



      2  Other cases have involved the same phrase or one
 nearly identical. See, e.g., ASP Denver, LLC v. General
 Servs. Admin., CBCA 2618, 15-1 BCA ¶ 35850 (Dec. 11,
 2014); see also McDonald’s Corp. v. C.B. Mgmt. Co., 13 F.
 Supp. 2d 705, 707 (N.D. Ill. 1998); MDJ Aviation, LLC v.
 Uniflight, LLC, No. 4:19-cv-00321, 2020 WL 1939614, at *1
 (N.D. Tex. Apr. 22, 2020); Alexander v. Holden Bus. Forms,
 Inc., No. 4:08-CV-614, 2009 WL 3818149, at *4 (N.D. Tex.
 Nov. 16, 2009).
     3   See, e.g., Fed. Rsrv. Bank of St. Louis v. Metrocentre
 Improvement Dist. #1, City of Little Rock, Ark., 657 F.2d
Case: 20-1548    Document: 43      Page: 15     Filed: 05/13/2021




 NOAA MARYLAND, LLC   v. GSA                                 15



 other present or future taxes or governmental charges that
 are imposed upon the Lessor or assessed against the build-
 ing and/or the land upon which the building is located,”
 J.A. 45 (§ 3.3(A)) (emphasis added)—generalizes the point:
 A tax or government charge (present or future) is not a
 “real estate tax” if it is imposed on the lessor (and hence
 flunks the first sentence’s condition [1] (“assessed against
 the building and/or the land upon which the building is lo-
 cated”) or merely because it is assessed against the prop-
 erty (without meeting condition [2] and [3]).
      The word “other” in the last clause supports this under-
 standing of the second sentence and of its relation to the
 first. The word suggests a commonality of theme among
 the three clauses of the second sentence—that clause [c] is
 a generalization of the specific examples of clauses [a] and
 [b]. See Heien v. North Carolina, 574 U.S. 54, 67–68 (2014)
 (explaining that “[t]he use of ‘other’” in a North Carolina
 statute referring to both “‘a stop lamp’” and “‘other rear
 lamps’” “suggests to the everyday reader of English that a
 ‘stop lamp’ is a type of ‘rear lamp’”). 4 It also suggests that



 183, 185–86 (8th Cir. 1981) (considering the nature of an
 assessment made by a “business improvement district”);
 Bd. of Dirs. of Red River Levee Dist. No. 1 of Lafayette Cnty.,
 Ark. v. Reconstruction Fin. Corp., 170 F.2d 430, 432 (8th
 Cir. 1948) (classifying a special tax as a “special improve-
 ment assessment”).
     4   See also, e.g., United States v. United Verde Copper
 Co., 196 U.S. 207, 213–14 (1905) (interpreting “‘building,
 agricultural, mining, or other domestic purposes’” to mean
 that “domestic” refers to activities “consistent with the in-
 tentional use of the word ‘other’”—like agriculture and
 mining—rather than activities limited to a household (em-
 phasis added)); United States v. Palmer, 16 U.S. (3 Wheat.)
 610, 617, 627–28 (1818) (defining piracy and interpreting
 “other” in the phrase “‘murder or robbery, or any other
Case: 20-1548    Document: 43      Page: 16    Filed: 05/13/2021




 16                                NOAA MARYLAND, LLC    v. GSA



 what is common is that the subject of all three clauses dif-
 fers from (is “other” than) what is defined in the first sen-
 tence. See Potomac Elec. Power Co. v. Dir., Off. of Workers’
 Comp. Programs, U.S. Dep’t of Labor, 449 U.S. 268, 273–
 74 (1980) (holding that a statute that included a “compen-
 sation schedule” for “20 different specific injuries,” as well
 as an “additional subparagraph” that applied to “‘all other
 cases’” could not be read to apply the additional subpara-
 graph of “other” cases to the enumerated injuries).
     GSA reads clause [c] by breaking apart and recon-
 structing “any other present or future taxes or governmen-
 tal charges” so that “any other” refers only to “present . . .
 taxes” but not to “future taxes or government charges,”
 which in GSA’s view should be read as standing unmodified
 by “any other.” See GSA Response Br. at 14. That under-
 standing is at best strained. The ordinary meaning here is
 also the simplest meaning: Both “any” and “other” modify
 all that comes after, namely, all the items in the broad
 phrase “present or future taxes or government charges” (in
 which “present or future” itself broadly modifies “taxes or
 governmental charges”), a “concise, integrated clause” that
 “‘hangs together as a unified whole.’” Facebook, Inc. v.
 Duguid, 141 S. Ct. 1163, 1169 (2021) (quoting Cyan, Inc. v.
 Beaver Cnty. Emps. Ret. Fund, 138 S. Ct. 1061, 1077
 (2018)).
     The meaning GSA urges would ordinarily be embodied
 in different language, e.g., “any other present taxes or any
 future taxes or governmental charges.” But the phrase as
 written in the Lease contains no second “any” or similar
 determiner after the initial “any other”; nor does it restate
 the object of “present” and “future” so as to distinguish


 offence, which if committed within the body of a county,
 would by the law of the United States, be punishable with
 death’” as a word that “connects murder and robbery with
 the following member of the sentence”).
Case: 20-1548    Document: 43     Page: 17    Filed: 05/13/2021




 NOAA MARYLAND, LLC   v. GSA                               17



 them, let alone in a way that would restrict the scope of
 “other” to stop short of applying to “future taxes or govern-
 ment charges.” The natural understanding of the phrase,
 as written, treats “present and future taxes or government
 charges” as a unit, with, in particular, no distinction be-
 tween “present” and “future” as to the critical modifiers.
 And that treatment fits the absence of any temporal limi-
 tation in the first sentence, whose three-part definition of
 “real estate taxes” makes no distinction, among laws that
 meet the three criteria, based on date of enactment. The
 wording chosen would be a surprising way of making the
 distinction GSA urges.
      Once GSA’s argument for breaking up “present or fu-
 ture” is rejected, its overall construction must be rejected.
 If the phrase “present or future” were deleted from clause
 [c], the second sentence would make clear that “real estate
 taxes” do not include “any other . . . taxes or governmental
 charges that are imposed upon the Lessor or assessed
 against the building and/or the land upon which the build-
 ing is located.” That language, as GSA appeared to agree
 at oral argument, would clearly be using “other” to distin-
 guish the larger class of taxes and governmental charges
 imposed on a lessor or the property from the particular sub-
 class defined in the first sentence. Oral Arg. at 17:34–
 18:01. The addition of “present or future” merely confirms
 that the distinction is unaltered by the timing of the tax or
 government charge. It does not change the distinction,
 which itself is not temporally based.
     For all of those reasons, we conclude that GSA’s inter-
 pretation, adopted by the Board, is not the ordinary mean-
 ing of the second sentence. That conclusion means that,
 under ordinary interpretive principles, a real estate tax
 qualifies under the Lease provision whenever it satisfies
 the three criteria of the first sentence.
     A final principle supports our adoption of that interpre-
 tation. Even if the language of the provision is not
Case: 20-1548    Document: 43      Page: 18    Filed: 05/13/2021




 18                                NOAA MARYLAND, LLC    v. GSA



 unambiguous in its support for our interpretation, GSA’s
 arguments get GSA at best to the point of indicating ambi-
 guity of the provision. But any such ambiguity cannot help
 GSA, which drafted the Lease provision. “When a dispute
 arises as to the interpretation of a contract and the contrac-
 tor’s interpretation of the contract is reasonable, we apply
 the rule of contra proferentem, which requires that ambig-
 uous or unclear terms that are subject to more than one
 reasonable interpretation be construed against the party
 who drafted the document.” Turner Constr. Co. v. United
 States, 367 F.3d 1319, 1321 (Fed. Cir. 2004). GSA does not
 dispute the applicability of that rule if the provision is am-
 biguous as to the point in dispute. See GSA Response Br.
 at 26–28 (disputing that NOAA Maryland’s reading of the
 contract language is reasonable but not disputing that the
 contract should be construed against GSA if the meaning
 of the language is deemed ambiguous). Here, even if the
 provision is thought to be ambiguous, our reading is at
 least a reasonable reading, and it therefore must be
 adopted.
     GSA vigorously insists that reading the contract as
 subjecting it to liability for real estate taxes arising after
 the contract’s formation is an “implausible” interpretation
 because it is not consistent with what the parties originally
 intended (namely, to limit GSA’s tax liability in order to be
 “consistent with fundamental principles of government
 procurement practices to fairly procure goods and services
 in ways that safeguard the public fisc”). Id. at 21–24. In
 asserting what the parties’ intent was, however, GSA pro-
 vides no foundation for the assertion—most importantly,
 no textual foundation in the Lease. Here, as we have con-
 cluded, the language of the on-point provision, interpreted
 according to standard principles of construction, estab-
 lishes a contract interpretation contrary to GSA’s position.
 See Restatement (Second) of Contracts § 201 (Am. L. Inst.
 1981) (“Unless a different intention is shown, language is
Case: 20-1548    Document: 43      Page: 19    Filed: 05/13/2021




 NOAA MARYLAND, LLC   v. GSA                                19



 interpreted in accordance with its generally prevailing
 meaning.”).
      GSA also points to our decision in S.S. Silberblatt Inc.
 v. United States, 888 F.2d 829 (Fed. Cir. 1989). There, we
 considered a lease provision that referred to real estate
 taxes, with no further definition, let alone one like the ex-
 plicit definition contained in the first sentence of the Lease
 provision here. Id. at 830. We applied our earlier interpre-
 tation of the same lease language as covering taxes adopted
 “‘in lieu of general real estate taxes,’” as judged based on
 whether a tax was “collected at the same time and in the
 same manner as the previous ad valorem real estate taxes”
 and “had ‘the same relationship to the lessors’ property as
 did the levies they replaced.’” Id. at 832 (quoting Alvin,
 Ltd. v. U.S. Postal Serv., 816 F.2d 1562, 1565–67 (Fed. Cir.
 1987)). We held that a local imposition did not qualify,
 based on findings that it was “billed and collected sepa-
 rately from the real property taxes on the property at is-
 sue,” was “based on gross receipts from rental of the
 property rather than the property’s assessed value” (and so
 was “a privilege or income tax as opposed to a real property
 tax”), and, in fact, predated the state constitutional limita-
 tion on real estate taxes (which the lessor argued it was in
 lieu of). Id. That ruling did not exempt all “future” taxes
 from coverage of a “real estate tax” provision, much less a
 provision with the express definition found in the Lease
 here.
     For these reasons, we hold that § 3.3(A) requires GSA
 to reimburse NOAA Maryland for amounts paid (above the
 agreed-on base amount) for all taxes that satisfy the three
 elements of a “real estate tax” as defined in the first sen-
 tence, regardless of when those taxes arise.
                               B
     Having decided that the Lease requires GSA to reim-
 burse NOAA Maryland for all taxes that meet the three
 criteria stated in Lease provision’s first sentence, we must
Case: 20-1548    Document: 43     Page: 20    Filed: 05/13/2021




 20                                NOAA MARYLAND, LLC   v. GSA



 decide whether to remand for the Board to consider
 whether the clean water and education taxes meet those
 criteria. GSA did not ask for a remand in the event we re-
 jected the Board’s “future taxes” interpretation. And we
 conclude that a remand is not warranted.
     GSA has not “present[ed]” to us “as [an] alternative
 bas[i]s for affirmance” any argument that the clean water
 and education taxes fail to meet the three criteria. Biafora
 v. United States, 773 F.3d 1326, 1334 (Fed. Cir. 2014); Oral
 Arg. at 20:50–21:08. Moreover, the Board already rejected
 GSA’s argument—made as to all four taxes at issue before
 the Board—that the “purpose of funding general Govern-
 ment services” criterion requires that the money collected
 go into the government’s (here, county’s) general fund. J.A.
 6. The Board also concluded, as to the two taxes it found
 to come within the Lease provision, that “public transpor-
 tation and stormwater management are within the scope
 of general government services,” J.A. 6, a conclusion that
 readily applies to education and clean water. At oral argu-
 ment here, GSA acknowledged that it has not challenged
 those conclusions, stating: “At the Board, the GSA argued
 that the two taxes that are at issue here were not for pur-
 poses of funding general government services. The Board
 rejected that position and we, the Department of Justice,
 did not seek the Solicitor General’s concurrence to cross-
 appeal on that issue, so we are not arguing that here,
 Judge.” See Oral Arg. at 21:32–22:01.
     In these circumstances, we see no basis for a remand
 for consideration of a preserved argument, not already re-
 jected by the Board, that the clean water and education
 taxes fail to meet one of the three criteria for being a real
 estate tax. GSA did not dispute that the two taxes are “as-
 sessed against the building and/or the land upon which the
 building is located” and that the taxes are imposed
Case: 20-1548    Document: 43        Page: 21   Filed: 05/13/2021




 NOAA MARYLAND, LLC   v. GSA                                21



 “without regard to benefit to the property.” 5 As already
 noted, the Board has in substance already rejected GSA’s
 arguments about the “purpose of funding general Govern-
 ment services.” See J.A. 6. And GSA stressed to the Board
 that the facts in the case are “generally uncontested,” that
 “discovery ha[d] uncovered little to nothing that should al-
 ter the Board’s review of the plain language of the Lease,”
 and that “the most apparent issues in [the case] are legal.”
 GSA Pre-Hearing Statement at 1; see also GSA Post-Hear-
 ing Statement at 1 (“[T]he most apparent issues in these
 appeals are legal and have required little factual develop-
 ment.”). We see no sufficient basis for a remand.
     We therefore conclude that the clean water and educa-
 tion taxes are within GSA’s reimbursement obligation un-
 der the Lease.
                               III
    For the foregoing reasons, the decision of the Civilian
 Board of Contract Appeals is reversed.
                        REVERSED




     5    With respect to the education tax, GSA focused on
 the fact that the tax is a “future” tax. See GSA Pre-Hearing
 Statement at 10. For the clean water tax, GSA argued that
 the revenue raised is explicitly excluded from contributing
 to the general county fund. See id. at 4–5; GSA Post-Hear-
 ing Statement at 6 n.2. GSA also pointed out that the clean
 water tax has certain characteristics that distinguish it
 from other real estate taxes, e.g., the tax provides exemp-
 tions for property owners suffering financial hardship and
 also is imposed based on a property’s impervious area.
 GSA Pre-Hearing Statement at 5. GSA has not shown that
 those characteristics remove a tax from coverage under the
 Lease’s three-part definition.